

Exhibit 10 (as)


2012 INVACARE CORPORATION
NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN
(Effective January 1, 2012; Amended and Restated as of November 17, 2016)




Table of Contents
ARTICLE I. INTRODUCTION
2


ARTICLE II. DEFINITIONS AND CONSTRUCTION
2


ARTICLE III. PARTICIPATION AND ELIGIBILITY
4


ARTICLE IV. CONTRIBUTIONS AND VESTING
4


ARTICLE V. ACCOUNTS
5


ARTICLE VI. PAYMENT OF ACCOUNT
7


ARTICLE VII. ADMINISTRATION
9


ARTICLE VIII. AMENDMENT AND TERMINATION
10


ARTICLE IX. MISCELLANEOUS
10























    1    

--------------------------------------------------------------------------------





ARTICLE I.
INTRODUCTION


1.1.
Name of Plan.

Invacare Corporation (the “Company”) adopted the 2012 Invacare Corporation
Non-Employee Directors Deferred Compensation Plan, effective as of January 1,
2012, and hereby amends and restates it as provided hereunder, effective as of
November 17, 2016 (the “Plan”).
1.2.
Purposes of Plan.

The purpose of the Plan is to provide the non-employee Directors of the Company
the opportunity to defer receipt of a portion or all of their Fees and RSUs.
1.3.
Effective Date.

The Company maintains the Invacare Corporation Outside Directors Elective Stock
Option Plan (“Prior Plan”) which relates to certain deferred compensation
amounts which were deferred prior to December 31, 2011. Such amounts remain
subject to all terms and provisions of the Prior Plan which are not intended to
be modified by the terms hereof, or otherwise materially modified.
The Company established the 2012 Invacare Corporation Non-Employee Directors
Deferred Compensation Plan, effective January 1, 2012, which relates to amounts
earned and deferred after December 31, 2011 (and to elections made in 2011 to
defer amounts related to 2012). The Plan is effective as of January 1, 2012 and
has been amended and restated as of November 17, 2016.

ARTICLE II.
DEFINITIONS AND CONSTRUCTION
2.1
Definitions.

For purposes of the Plan, defined terms shall have the same meaning as is
generally set forth in the DC Plus Plan, except as set forth below or unless
their context clearly requires a different meaning:
(a)    “Account” means the bookkeeping account or accounts maintained by the
Company to reflect the Participant's Deferrals for all Deferral Periods,
together with all earnings, gains and losses thereon, but shall be divided into
such subaccounts as are needed to administer the Plan.
(b)    “Beneficiary” means the person or persons designated by the Participant
in accordance with Section 6.3 or, in the absence of an effective designation,
the person or entity described in Section 6.4.
(c)    “Code” means the Internal Revenue Code of 1986, as amended.


    2    

--------------------------------------------------------------------------------




(d)    “Committee” means the Compensation and Management Development Committee
of the Board, which shall administer the Plan in accordance with Section 7.1
(e)    “DC Plus Plan” means the Invacare Corporation Deferred Compensation Plus
Plan.
(f)    “Deferral Period” means the period of time for which a Participant elects
to defer the receipt of Fees earned for specific Plan Year or the settlement of
RSUs that are granted during such Plan Year.
(g)    “Deferrals” means the total amount of Fees or percentage of RSUs deferred
by a Participant with respect to a Plan Year.
(h)    “Fees” means the annual retainer payable to a Director for his or her
services rendered to the Company, as well as additional fees paid for serving as
a committee chairperson at any time during the year, but shall not include
separate or ad hoc meeting fees or fees for serving as the chairperson of a
special or ad hoc committee.
(i)    “Participant” means each non-employee Director who has become a
Participant pursuant to Article III and who retains an Account under this Plan.
(j)    “Participation and Deferral Election Form” means the written election
form pursuant to which the Participant elects to participate in the Plan and
makes certain other elections, as set forth in Section 3.2.
(k)    “RSU” means a restricted stock unit granted under a Shareholder Approved
Plan.
(l)    “Separation” means the good-faith and complete termination of the
relationship between the Director and the Company within the meaning of Code
Section 409A, whether resulting from resignation, expiration of the Director's
term as Director without re-election to the Board or otherwise.
(m)    “Shareholder Approved Plan” means the Invacare Corporation 2013 Equity
Compensation Plan, as amended from time to time, or any similar equity
compensation plan of the Company that is adopted by the Company for the purpose
of superseding or replacing the Invacare Corporation 2013 Equity Compensation
Plan, which plan has been approved by the shareholders of the Company in
accordance with applicable law and stock exchange rules.
(n)    “Stock Account” has the meaning set forth in Section 5.3(ii).
(o)    “Valuation Date” means the last business day of each calendar quarter.


    3    

--------------------------------------------------------------------------------





ARTICLE III.
PARTICIPATION AND ELIGIBILITY
3.1
Eligible Directors.

Any non-employee Director of the Board may become a Participant for any Plan
Year in which he or she is serving as a Director by completing, prior to the
beginning of such Plan Year (and otherwise in accordance with Section 5.3), a
Participation and Deferral Election Form agreeing to become a Participant for
such year and agreeing to be bound by the terms of the Plan as set forth in
Section 3.2. Such Form will be irrevocable as of the December 31 immediately
preceding the Plan Year to which it relates and shall be effective as of January
1 of the Plan Year to which it relates. If a non-employee Director fails to
timely complete a Participation and Deferral Election Form for a Plan Year, the
Director shall be deemed to have elected not to make Deferrals for such Plan
Year.
3.2.
Participation.

At a minimum, a Participation and Deferral Election Form for a Plan Year shall
contain the Participant's agreement to become a Participant and be bound by the
terms of the Plan, and shall provide for (i) the amount or percentage of Fees to
be deferred for the Plan Year, (ii) the percentage of RSUs granted during the
Plan Year that are to be deferred, (iii) the Deferral Period for the Deferrals
for such Plan Year, and (iv) the Participant's investment election made in
accordance with Section 5.3, but may contain such additional or differing terms
as the Committee determines to be appropriate with respect to any one or more
Participants.

ARTICLE IV.
CONTRIBUTIONS AND VESTING
4.1.
Deferrals by Participants.

A Participant shall be entitled to defer:
(i) any whole percentage of his or her Fees, up to 100% of his or her Fees for a
Plan Year; and
(ii) any whole percentage of the RSUs, to 100%, granted to him or her during a
Plan Year; provided, however, that any fractional RSU shall be rounded up to the
next whole RSU.
4.2.
Election of Deferral Periods.

An election to make Deferrals for a Plan Year shall specify the Deferral Period
applicable to such amounts. Any election to make a Deferral shall be made, and
become irrevocable, prior to the Plan Year in which the applicable Fees are
earned or the applicable RSUs are granted.
Generally, the Deferral Period for a Participant’s Deferral of Fees and/or RSUs
will end upon the date of the Participant’s Separation. However, a Participant
may elect for the Deferral Period to end on a specified future date provided
such date occurs prior to his or her Separation.


    4    

--------------------------------------------------------------------------------




Any date specified by a Participant shall occur no sooner than two (2) full Plan
Years and no later than ten (10) full Plan Years following the Plan Year to
which such Deferral relates.
Deferrals will be credited to the Account of each Participant as soon as
reasonably practicable following the date such amounts otherwise would have been
paid to or settled with the Participant.
4.3.
Modification or Revocation of Election by Participant.

Subject to Section 4.4 or as otherwise required or permitted by law, a
Participant may not prospectively change the amount of his or her Deferrals for
a particular Plan Year during such Plan Year. Unless required or permitted by
law, under no circumstances may a Participant's Participation and Deferral
Election Form for a Plan Year be made, modified or revoked retroactively.
4.4.
Suspension of Contributions.

Anything contained herein to the contrary notwithstanding, if a Participant
receives a distribution from the Plan due to an unforeseeable emergency pursuant
to Section 6.5, any existing deferral election(s) made under the Plan shall be
cancelled. Any future deferral election made under the Plan shall apply only to
Fees that otherwise would be payable at least six (6) months after receipt of
such distribution or RSUs that otherwise would be granted at least six (6)
months after receipt of such distribution.
4.5.
Vesting.

A Participant shall be 100% vested at all times in his or her Deferrals and any
earnings attributable thereto.

ARTICLE V.
ACCOUNTS


5.1.
Establishment of Bookkeeping Accounts.



A separate bookkeeping Account or Accounts shall be maintained for each
Participant. Such Account(s) shall be credited with the Deferrals made by the
Participant pursuant to the Plan and charged with distributions made to or with
respect to a Participant.
5.2.
Subaccounts.

Within each Participant's bookkeeping Account, separate subaccounts shall be
maintained to the extent necessary or desirable for the administration of the
Plan, including but not limited to subaccounts to reflect each Deferral Period
ending on a different date.
5.3.
Earnings Elections.

With respect to Deferrals of Fees, a Participant shall elect that his such
Deferrals with respect to a Plan Year shall be allocated either to:


    5    

--------------------------------------------------------------------------------




(i)
An interest-bearing subaccount providing for interest at a rate specified by the
Committee from time to time. As of the Effective Date, the interest rate shall
be 0% compounded annually; or

(ii)
A stock unit subaccount (a “Stock Account”) under which the Participant shall be
credited with a number of full and partial stock units (calculated to the
nearest hundredths of a share) equal to the amount of the Participant's
Deferrals divided by the closing price of one common share of Invacare
Corporation at the close of business on the day the Deferral otherwise would
have been paid (or the next preceding trading day if such day is not a trading
day). In addition, the stock unit subaccount shall be credited from time to time
with a number of additional stock units equal to the number of shares that would
have been purchased by any dividends that would have been paid on the number of
shares equivalent to such units on the date such dividends are paid. All such
units shall be calculated to the nearest hundredths of a share.

Any Deferrals of RSUs will be credited to a Stock Account similar to the account
described in Section 5.3(ii) above, including, without limitation, the crediting
of additional stock units based on dividends paid while the RSUs are deferred
hereunder.
Any election to defer Fees to a Stock Account shall be made only during such
times as the Company's Insider Trading Policy would permit an insider to trade
in Company stock. Furthermore, such election shall be completed at a time when
the Participant is not aware of any material nonpublic information concerning
the Company or its securities and shall contain representations, warranties and
covenants of the Participant to the Company to the effect that (x) as of the
date thereof, the Participant is not aware of any material nonpublic information
concerning the Company or its securities; (y) the Participant is entering into
the election to allocate Deferrals to the stock unit subaccount in good faith,
with the intent that the election contemplated thereby complies with the
affirmative defense established by Rule 10b5-1(c)(1) under the Securities
Exchange Act of 1934, as amended, and not as part of a plan or scheme to evade
compliance with the federal securities laws; and (z) while such stock unit
subaccount continues to be held in the name of the Participant, the Participant
will not (A) enter into or alter any corresponding or hedging transaction or
position with respect to the securities covered by such election or (B) attempt
to further exercise any influence over how, when or whether such Deferrals are
allocated with respect to Company securities. Any stock units or shares of
Invacare Corporation common stock credited and/or issued to the Participant
pursuant to the Plan shall be deemed credited and/or issued pursuant to the
Shareholder Approved Plan, subject to and in accordance with the terms and
conditions of the Shareholder Approved Plan.
A Participant's Account shall be adjusted as of each Valuation Date to reflect,
as applicable, interest earned since the last Valuation Date or changes in the
value of Invacare common stock, as well as any additional stock units credited
pursuant to the second sentence of Section 5.3(ii).
The hypothetical investment alternatives and the procedures relating to the
election of such investments, other than those set forth in this Section, shall
be determined by the Committee from time to time.


    6    

--------------------------------------------------------------------------------




5.4.
Hypothetical Accounts and Creditor Status of Participants.

The Accounts established under this Article V shall be hypothetical in nature
and shall be maintained for bookkeeping purposes only. Neither the Plan nor any
of the Accounts (or subaccounts) shall hold any actual funds or assets. The
payments to a Participant, his or her Beneficiary or any other distributee under
the cash deferral provisions of the Plan hereunder shall be made from assets of
the Company which shall continue, at all times, to be a part of the general
unrestricted assets of the Company. The right of any person to receive one or
more payments under the Plan shall be an unsecured claim against the general
assets of the Company. Any liability of the Company to any Participant, former
Participant, or Beneficiary with respect to a right to payment shall be based
solely upon contractual obligations created by the Plan. Neither the Company,
the Board, the Committee, nor any other person shall be deemed to be a trustee
of any amounts to be paid under the Plan. Except as provided in Section 5.5,
nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company and a Participant, former Participant,
Beneficiary, or any other person.
5.5.
Investments.

The Company may, in its sole discretion, acquire insurance policies, annuities
or other financial vehicles for the purpose of providing future assets to the
Company to meet its anticipated liabilities under the cash deferral provisions
of the Plan. Such policies, annuities, or other acquired assets, shall at all
times be and remain unrestricted general property and assets of the Company or
property of a trust established pursuant to this Plan. Participants and
Beneficiaries shall have no rights, other than as general creditors, with
respect to any such policies, annuities or other acquired assets. Furthermore,
the Company may establish a trust to hold such policies, annuities or other
acquired assets, to be used to make, or reimburse the Company for, payments to
the Participants or Beneficiaries of all or part of the benefits under this
Plan, provided, however, that the trust assets shall at all times remain subject
to the claims of general creditors of the Company in the event of its
insolvency. In the event that a trust is established under this section, the
Company shall remain liable for paying the benefits under this Plan. However,
any payment of benefits to a Participant or Beneficiary made by the trust shall
satisfy the Company's obligation to make such payment to such person.

ARTICLE VI.
PAYMENT OF ACCOUNT
6.1.
Timing and Form of Distribution of Accounts.

(a) Subject to Section 6.7 below and except as provided in Section 6.1(b) below,
a Participant’s Deferrals of Fees and RSUs will be distributed to the
Participant as soon as practicable (but not later than ninety (90) days)
following the date of his or her Separation.
(b)     If a Participant elects for a Deferral Period to end on a specified date
and the Participant does not incur a Separation prior to such specified date,
distribution of the Deferrals for the applicable Plan Year shall be made in a
single lump sum as soon as practicable (but no later


    7    

--------------------------------------------------------------------------------




than ninety (90) days) after the specified date. If a Participant incurs a
Separation prior to a date specified in his or her Deferral, the applicable
Deferrals will be distributed in accordance with Section 6.1(a) above.
(c)     All Deferrals allocated to subaccounts other than a Participant's Stock
Account shall be paid in cash. All Deferrals allocated to a Participant's Stock
Account for a Deferral Period pursuant to Section 5.3 that are distributable
upon expiration of such Deferral Period shall be paid in an equivalent number of
fully paid and non-assessable common shares of Invacare Corporation; provided,
however, that any partial shares attributable to any distribution shall be
rounded up or down to the nearest whole share.
(d)     Notwithstanding anything herein to the contrary, in the event a
Participant should die, whether before or after his or her Separation, all
amounts credited to his or her Account shall be paid to the Participant's
Beneficiary in a lump sum in the form it otherwise would have been paid to the
Participant within ninety (90) days of the date of death; provided that if death
occurs in the last calendar quarter of the year, distribution shall be made in
the first quarter of the following year.
6.2.
Valuation Upon a Distribution.

For purposes of any distributions hereunder, the value of a Participant's
Account shall be determined as of the close of business on the last business day
preceding the date such distribution is to be made.
6.3.
Designation of Beneficiaries.

Each Participant shall have the right, at any time, to designate one (1) or more
persons or an entity as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of a Participant's death
prior to complete distribution of the Participant's Account. Each Beneficiary
designation shall be in such form as prescribed by the Committee and will be
effective only when filed with the Company during the Participant's lifetime.
Except as provided below, any designation of Beneficiary may be changed by a
Participant without the consent of such Beneficiary by the filing of a new
designation with the Company. The filing of a new designation shall cancel all
designations previously filed.
6.4.
No Beneficiary Designation.

If any Participant fails to designate a Beneficiary in the manner provided
above, or if the Beneficiary designated by a deceased Participant dies before
the Participant or before complete distribution of the Participant's Account,
the Participant’s Beneficiary shall be the person in the first of the following
classes in which there is a survivor:
(a)
The Participant’s surviving spouse;



    8    

--------------------------------------------------------------------------------




(b)
The Participant’s children in equal shares, except that if any of the children
predeceases the Participant but leaves issue surviving, then such issue shall
take by right of representation the share the parent would have taken if living;

(c)
The Participant’s parents;

(d)
The Participant’s estate.

6.5.
Withdrawals for Unforeseeable Emergency.

A Participant may apply in writing to the Committee for, and the Committee may
permit, a withdrawal of all or any part of a Participant’s Account, together
with all earnings, gains and losses thereon, if the Committee, in its sole
discretion, determines that the Participant has incurred an unforeseeable
emergency, as such term is defined in Code Section 409A. The amount that may be
withdrawn shall be limited to the amount reasonably necessary to relieve the
unforeseeable emergency upon which the request is based, plus the federal and
state taxes due on the withdrawal, as determined by the Committee. The Committee
may require a Participant who requests a withdrawal on account of an
unforeseeable emergency to submit such evidence as the Committee, in its sole
discretion, deems necessary or appropriate to substantiate the circumstances
upon which the request is based and the unavailability of other resources with
which the Participant may relieve the unforeseeable emergency.
6.6.
Withholding.

All distributions shall be subject to any legally required income and employment
tax withholding. All Deferrals shall be determined net of any required tax or
other withholdings (including, without limitation, withholdings for FICA tax).
6.7. Specified Employee.
 Notwithstanding any other payment schedule provided herein to the contrary, if
a Participant is identified on the date of his or her Separation from service a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then, with regard to any payment that is considered
nonqualified deferred compensation subject to Code Section 409A and payable on
account of a “separation from service,” such payment shall not be made until the
date that is the earlier of (i) the expiration of the six (6)-month period
measured from the date of the Participant’s Separation and (ii) the date of the
Participant’s death to the extent required under Code Section 409A.

ARTICLE VII.
ADMINISTRATION
7.1.
Committee.

The Plan shall be administered by the Committee in accordance with rules and
procedures comparable to the rules of administration set forth in the DC Plus
Plan, including but not limited to the power to interpret the Plan and to
resolve ambiguities, inconsistencies and omissions, to determine any questions
of fact, to determine the right to benefits of and the amount of benefits, if


    9    

--------------------------------------------------------------------------------




any, payable to any person, and otherwise to resolve all questions arising under
the Plan. The Committee shall be responsible for the general operation and
administration of the Plan and for carrying out the provisions thereof. The
Committee may delegate to others certain aspects of the management and
operational responsibilities of the Plan including the employment of advisors
and the delegation of ministerial duties to qualified individuals, provided that
such delegation is in writing. No member of the Committee who is a Participant
shall participate in any matter relating to his or her particular status as a
Participant or his or her particular rights or entitlement to benefits as a
Participant.
7.2.
Indemnification of Committee.

The Company shall indemnify the members of the Committee against any and all
claims, losses, damages, expenses, including attorney’s fees, incurred by them,
and any liability, including any amounts paid in settlement with their approval,
arising from their action or failure to act, except when the same is judicially
determined to be attributable to their gross negligence or willful misconduct.

ARTICLE VIII.
AMENDMENT AND TERMINATION
8.1.
Power to Amend or Terminate.

The Company reserves the right, by action of the Committee in its sole
discretion, to retroactively or prospectively amend, modify or terminate this
Plan at any time.
8.2.
Distribution Upon Plan Termination.

In the event the Plan is terminated in the manner permitted under Section 8.1,
no liquidation and payment of benefits shall necessarily occur as a result of
the termination; provided, however, that the Committee may, in its discretion,
provide by amendment to the Plan for the liquidation and termination of the Plan
in a manner consistent with any applicable requirements of Code Section 409A.

ARTICLE IX.
MISCELLANEOUS
9.1
Non-Assignability of Benefits.

No Participant, Beneficiary or distributee of benefits under the Plan shall have
any power or right to transfer, assign, anticipate, hypothecate or otherwise
encumber any part or all of the amounts payable hereunder, which are expressly
declared to be unassignable and non-transferable. Any such attempted assignment
or transfer shall be void. No amount payable hereunder shall, prior to actual
payment thereof, be subject to seizure by any creditor of any such Participant,
Beneficiary or other distributee for the payment of any debt, judgment, or other
obligation, by a proceeding at law or in equity, nor transferable by operation
of law in the event of the bankruptcy, insolvency or death of such Participant,
Beneficiary or other distributee hereunder.


    10    

--------------------------------------------------------------------------------




9.2
Governing Laws.

All provisions of the Plan shall be construed in accordance with the internal
laws (but not the choice of laws) of Ohio, except to the extent preempted by
federal law.
9.3
Miscellaneous.

This Plan shall be binding on each Participant and his or her heirs and legal
representatives and on the Company and its successors and assigns. Wherever
appropriate herein, words used in the singular shall be considered to include
the plural and words used in the plural shall be considered to include the
singular. The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender. The headings of Articles and Sections herein are
included solely for convenience, and if there is any conflict between such
headings and the rest of the Plan, the text shall control.
9.4
Entire Agreement; Severability.

This document and any amendments contain all the terms and provisions of the
Plan and shall constitute the entire Plan, any other alleged terms or provisions
being of no effect. The Plan, together with any Participation and Deferral
Election Forms, constitute the entire agreement between the parties with respect
to the subject matter hereof. If any provision of this Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions hereof; instead, each provision shall be fully
severable and the Plan shall be construed and enforced as if said illegal or
invalid provision had never been included herein.
9.5
No Guaranty of Tax Consequences.

While the Company has established, and will maintain, the Plan, the Company
makes no representation, warranty, commitment, or guaranty concerning the
income, employment, or other tax consequences of participation in the Plan under
federal, state, or local law.
It is the intention and purpose of the Company that this Plan shall be, at all
relevant times, in compliance with (or exempt from) Code Section 409A and all
other applicable laws, and this Plan shall be so interpreted and administered.
In addition to the general amendment rights of the Company with respect to the
Plan, the Company specifically retains the unilateral right (but not the
obligation) to make, prospectively or retroactively, any amendment to this Plan
or any related document as it deems necessary or desirable to more fully address
issues in connection with compliance with (or exemption from) Code Section 409A
and such other laws. In no event, however, shall this section or any other
provisions of this Plan be construed to require the Company to provide any
gross-up for the tax consequences of any provisions of, or payments under, this
Plan and the Company shall have no responsibility for tax or legal consequences
to any Participant (or Beneficiary) resulting from the terms or operation of
this Plan.
IN WITNESS WHEREOF, the Company has caused this Plan to be signed as of the __
day of November, 2016.


    11    

--------------------------------------------------------------------------------




INVACARE CORPORATION


____________________________        
By:
Its:




    12    